Opinion filed January 14, 2010




                                               In The


   Eleventh Court of Appeals
                                            ___________

                                      No. 11-09-00148-CR
                                          __________

                      SELVIN GIOVANNA FUENTES, Appellant

                                                  V.

                                 STATE OF TEXAS, Appellee


                            On Appeal from the 266th District Court

                                        Erath County, Texas

                                 Trial Court Cause No. CR12333


                             MEMORANDUM OPINION
       This is an appeal from a judgment adjudicating guilt. We dismiss.
       Selvin Giovanna Fuentes originally entered a plea of guilty to the offense of sexual assault
of a child under the age of seventeen. Pursuant to the plea bargain agreement, the trial court deferred
the adjudication of guilt, placed appellant on community supervision for ten years, and assessed a
$1,000 fine. At the hearing on the State’s motion to adjudicate, the trial court found that appellant
had violated the terms and conditions of his community supervision, revoked his community
supervision, adjudicated his guilt, and assessed his punishment at confinement for ten years.
       Appellant’s court-appointed counsel has filed a motion to withdraw. The motion is supported
by a brief in which counsel professionally and conscientiously examines the record and applicable
law and states that he has concluded that the appeal is frivolous. Counsel has provided appellant
with a copy of the brief and advised appellant of his right to review the record and file a response
to counsel’s brief. A response has been filed. Court-appointed counsel has complied with the
requirements of Anders v. California, 386 U.S. 738 (1967); In re Schulman, 252 S.W.3d 403 (Tex.
Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161 S.W.3d 173
(Tex. App.—Eastland 2005, no pet.).
       In his response, appellant contends that his trial counsel provided ineffective assistance at
the time he entered his original plea of guilty and that the punishment imposed after his guilt was
adjudicated “grossly overrepresent[ed] the seriousness of the actual circumstances of this case.” The
Texas Court of Criminal Appeals stated in Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.
App. 2005), that the court of appeals is to review appellant’s pro se claims and examine the record
in order to determine whether the record reflects no reversible error and the appeal should be
dismissed or whether arguable grounds exist and new counsel should be appointed. We have
complied with the requirements in Bledsoe and have found no reversible error.
       Following the procedures outlined in Anders, we have independently reviewed the record,
and we agree that the appeal is without merit. We note that counsel has the responsibility to advise
appellant that he may file a petition for discretionary review by the Texas Court of Criminal Appeals.
Ex parte Owens, 206 S.W.3d 670 (Tex. Crim. App. 2006). Likewise, this court advises appellant
that he may file a petition for discretionary review pursuant to TEX . R. APP . P. 66. Black v. State,
217 S.W.3d 687 (Tex. App.—Eastland 2007, no pet.).
       The motion to withdraw is granted, and the appeal is dismissed.


                                                              PER CURIAM
January 14, 2010
Do not publish. See TEX . R. APP . P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.



                                                  2